
	

115 HR 1862 : Global Child Protection Act of 2017
U.S. House of Representatives
2017-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 1862
		IN THE SENATE OF THE UNITED STATES
		May 23, 2017Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend title 18, United States Code, to expand the scope of certain definitions pertaining to
			 unlawful sexual conduct, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Global Child Protection Act of 2017. 2.Expanding the definition of illicit sexual conductSection 2423(f)(1) of title 18, United States Code, is amended—
 (1)by striking a sexual act (as defined in section 2246) with and inserting any conduct involving; and (2)by striking if the sexual act and inserting if the conduct.
 3.Expanding the definition of Federal sex offenseSection 3559 of title 18, United States Code, is amended— (1)in subsection (e)(2)(A)—
 (A)by inserting after 2244(a)(1) the following or 2244(a)(5); (B)by striking the or before 2423(a);
 (C)by striking into prostitution; and (D)by inserting or 2423(c) (relating to illicit sexual conduct) before the semicolon at the end; and
 (2)in subsection (e)(3), by striking or 2423(a) and inserting , 2423(a), or 2423(c).  Passed the House of Representatives May 22, 2017.Karen L. Haas,Clerk. 